Unico American Corporation 23251 Mulholland Drive Woodland Hills, California 91364-2732 TEL (818) 591-9800 FAX (818) 591-9822 VIA EDGAR July 28, 2010 Mr. Jim B. Rosenberg Senior Assistant Chief Accountant Division of Corporation Finance Securities And Exchange Commission Washington, DC 20549 Re: Unico American Corporation Form 10-K for the Fiscal Year Ended December 31, 2009 Schedule 14A Filed April 22, 2010 File No. 000-03978 Dear Mr. Rosenberg: This letter will confirm the telephone conversation of our legal counsel, Irwin G. Barnet, with Frank Wyman, Staff Accountant, on Wednesday, July 21, 2010, in which Mr. Barnet informed Mr. Wyman that I was out of the office until July 28, 2010 and, as a result, we would need an additional 5 business days, until August 9, 2010, to provide a response to your letter dated July 19, 2010. It is our intention to provide a response on or before August 9, 2010. If you have any questions, please contact the undersigned at (818) 591-9800. Sincerely, /s/ Lester A. Aaron Lester A. Aaron Chief Financial Officer Unico American Corporation
